Title: Elizabeth Smith Shaw to Abigail Adams 2d, 14 February 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail (daughter of JA and AA)


     
      Haverhill February 14th 1786
     
     Yours My Dear Niece, of October 2d came safe to hand, and as I read, I could not but admire the justness of Thought, and the propriety and Elegance of Expression. My Heart assented to the truth of every Sentiment, but if you make the frequent writing to you, the Scale by which you judge of the love and affection of your Friends, I fear I shall be found wanting, through a multiplicity of Cares and the opinion I entertain of my own Letters being incapable of affording any entertainment, or pleasure, only what arises from the Idea, that they were dictated by a sincere, faithful, and affectionate Heart. This is not a fit of Humility, which has this moment siezed me, but is what very sensibly affects me whenever I peruse the Letters of my Friends, more espicially those of my sister and my Nieces. Often while I have been impressing the Seal, the thought of its little worth, the triffling and insignificant Matter it contained, has forced out an humble Sigh, and called up a conscious blush. And if it were not for some encouraeging candid, kind expression of regard from my Correspondents as if they some how were gratified, I veirily believe I should not venture to do any thing more than copy after, an Original, that sometime since fell into my Hands. Dear Friend These few Lines come hoping, you are well, and all in good Health, as I am at this present writing. Send me word of all the good news, such as Deaths and marriages, &cc. So I remain your loving Friend till Death. AB.
     Now this short Letter gave the person it was written to as much real satisfaction, as if it had been in the sweet and elegant stile of King. So I conclude the pleasure is derived from the good, and kind Intentions, of the Writer, more than from any other Cause. and From their being kindly interested in every thing that befalls us, from their often talking and thinking of us, and in Idea fondly accompanying us in our Amusements, Entertainments, inthe domestick and more retired walk of Life And will therefore without further hesitation proceed to tell you in my own way that Mr and Mrs Allen made us a visit yesterday, that he said he was forced to come with her, for she would not rest without seeing us. He told us, he was loth to recount the Tears that she had shed last Friday and Saturday because he could not accompany her over. This was all said in perfect good humour, nor did I love her the less, you may be sure, for this tender Evidence of her affection for us. Indeed I was more pleased with his Behaviour to her yesterday than I have ever been before. Though there was nothing really censurerable, in his Conduct, yet there was a great deal wanting. There was not that polite attention, that complacency which so much delights me and is ever the result of Hearts meeting heart recreprocally kind. The formal phelegmatic Lover, and the cold, indiferent Husband, are equally the Objects of my aversion. Not that I wish to see one, like the “rapt Seraph, that adores and burns,” For Such a Flame must soon decay, such an enthusiastic Fire must of consequence soon be extinguished and meet with an early check, for a Life of rapture, is not the Life of Man. If Virtue, good sense, Benevolence, and the kindest affections will ensure me but peaceful, tranquil Days, kind Heaven, I ask, no more.
     Eliza Cranch left Mr Whites’ hospitable and amiable Family the 5th of February, and came to tarry with us, but upon finding Mrs Allen very desirous of her going home with her, the gentle creature has taken her flight last evening from us, and perchd upon the other side of the River, where she stands this moment, I suppose, in a kind of triumph, looking at our Candle, for she, like your Brother, is a Bird of Night, as well as Wisdom. Your Uncle, Brother, nor I, did not like to have her leave us, and we could not help frowning upon her, for it, but at last concluding it was wrong to be so selfish, we gave our Consent, provided she would come back again next monday.
     It is with greif that I find the time so nearly approached, that your Brother JQA, must leave our Family. The 21st of March Mr Williams begins his phylosophical Lectures. Mr Shaw has written to Dr Williams upon the Subject, and he thinks it is of importance that he should be there upon the first opening of them. We have really been happy in his company this winter, but his close application to his studies, has not given us an Opportunity of enjoying it so much as we otherways should. His Candle goeth not out by Night, I really fear he will ruin his Eyes. Upon my word, I never was half so afraid of any young Man in my Life. These Journal of his are a continual Spy, upon our Action and your Brother is exceedingly severe upon the Foibles of Mankind. He has no patience to see people, degrading, and debasing themselves beneath the Rank, which the God of Nature assigned them, in the Scale of Being. And as to our Sex, but little Mercy is shown them. “Thanks to our Faults, for such a fruitful Theme,” that have furnished him with so many wise and witty observations. The other Day I very candidly mentioned to him those Lines of Prior, “Be to their Virtues very kind, be to their Faults a little blind,” and do you believe it, he had the politeness to place them in his Journal, in a most satyrical point of view. And if any one says to him, Mr Adams you are too satyrical—Not more severe than Just, I have never disapproved or censured Things lovly and amiable—My Aunt thinks as I do, and assents to what I say. So he finds a fine shelter for himself, under my Wing.
     Indeed my Dear Neice, it mortifies me to look around and see how few Ladies there are, who are capable of making agreeable, or fit Companions to Gentlemen of Education, and Literature. Some I have seen who could neither join in Conversation, and who were not possessed with sufficient discernment, to know when to be silent, but would interrupt by the most triffling question, Affairs of the greatest Concern. Ladies who have Leisure, and Opportunities should endeavour to furnish themselves, with something more than what is merely Ornamenttal. They should study to render themselves agreeable Companions, ever keeping this one thing in view, that it is of little importance to engage unless they have qualities to preserve affection.
     I hear a Vessel has been Shipwrecked near France, I fear there were Letters in her for you. But that is nothing, when we think of the poor Souls, lost in her. Cousin Billy, and Charles spent a week with us this winter Vacation. I think Charles grows more, and more agreeable. He sustains a good Character in Colledge, and is greatly beloved. Thomas is A fine Lad, and does not run so often to look of his Doves in studying Hours, since Mr Adams has been here. Mr Shaw, and my Children are well. Your Brother relates every thing in so much better manner than I can, that it not worth while for me to say any thing more than that I am, your ever affectionate Aunt
     
      E Shaw
     
    